MID-AMERICA APARTMENT COMMUNITIES, INC. A self-managed Equity REIT PRESS RELEASE Mid-America Announces Taxable Composition of Its 2007 Distributions Memphis, TN:January 22, 2008.Mid-America Apartment Communities, Inc. (NYSE: MAA) today announced the taxable composition of its 2007 distributions paid to shareholders. The amount of distribution referred to as return of capital is considered by the Internal Revenue Service to be a return of invested capital and should be applied to reduce the shareholders’ tax cost basis of the related shares. The Company did not incur any foreign taxes. The composition presented is applicable to all dividend distributions during 2007. The classifications for 2007 are as follows: COMMON SHARES (CUSIP NO. 59522J103) Record Dates Payable Dates Cash Distributions Per Share Ordinary Taxable Dividend Long-Term Capital Gains Return of Capital Unrecaptured Sec. 1250 Gain 1/15/2007 4/13/2007 7/16/2007 10/15/2007 1/31/2007 4/30/2007 7/31/2007 10/31/2007 $0.605 $0.605 $0.605 $0.605 59.50% 59.50% 59.50% 59.50% 8.22% 8.22% 8.22% 8.22% 21.05% 21.05% 21.05% 21.05% 11.23% 11.23% 11.23% 11.23% PREFERRED SHARES Series Cash Dividend per Share Ordinary Taxable Dividend Long Term Capital Gain Return of Capital Unrecaptured Sec. 1250 Gain Series F (CUSIP#59522J608) $2.0265 75.36% 10.41% 0.00% 14.23% Series H (CUSIP# 59522J806) $2.0752 75.36% 10.41% 0.00% 14.23% The Long Term Capital Gain Distributions qualify for the 15% Reduced Tax Rate on Capital Gains.Please note REIT Ordinary Taxable Dividends, by law, do not qualify for the Reduced Tax Rate of 15%. This release is based on the preliminary work the company has performed on its filings and is subject to correction or adjustment based on the completion of those filings.The company is releasing information at this time to aid those required to distribute 1099s on the company’s dividends.No material change in the taxable composition is expected. MAA is a self-administered, self-managed apartment-only real estate investment trust, which owns or has ownership interest in 40,804apartment units throughout the Sunbelt Region of the U.S.For further details, please refer to our website at www.maac.net or contact Investor Relations at investor.relations@maac.net or (901) 435-5371.6584 Poplar Ave., Suite 300, Memphis, TN38138.
